Citation Nr: 0740665	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-03 525A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
gunshot wound to the right leg, Muscle Groups XI and XII, 
currently assigned a 30 percent evaluation.

2.  Entitlement to an increased rating for residuals of shell 
fragment wounds to the right thigh, with retained foreign 
body, Muscle Group XIV, currently assigned a 10 percent 
evaluation.

3.  Entitlement to an increased rating for residuals of a 
gunshot wound to the left shoulder, Muscle Group III, 
currently assigned a 20 percent evaluation.

4.  Entitlement to an increased (compensable) evaluation for 
residuals of shell fragment wounds to the left ankle and 
lower leg.

5.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).

6.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
schizophrenia.

7.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from February 1963 to February 
1973.  He was wounded during each of his two tours of duty in 
Vietnam, and was awarded the Purple Heart Medal with Oak Leaf 
Cluster, the Combat Infantryman Badge, and the Bronze Star 
Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of June 2002 (new and material evidence claims), October 2003 
(increased rating claims), and April 2004 (TDIU claim).  

As explained below in the reasons and bases, the evidence 
clearly shows that the grant of service connection for a 
shell fragment wound of the thigh, Muscle Group XIV, 
pertained to an injury of the right thigh, and not the left 
thigh as noted by the RO in the October 2003 rating decision.  
To prevent confusion in future ratings, the RO is directed to 
correct the rating sheet to reflect that the wound involving 
Muscle Group XIV was to the right thigh.

The RO did not certify the appeal of the June 2002 denial of 
the applications to reopen previously denied claims for 
service connection for PTSD and schizophrenia, apparently 
determining that a substantive appeal was not received.  The 
evidence shows that in response to a March 2003 statement of 
the case addressing those issues, the veteran submitted an 
unsigned VA Form 9, Appeal to the Board of Veterans' Appeals, 
together with an August 1972 letter from the Army explaining 
why he had been discharged.  A supplemental statement of the 
case (SSOC) was furnished in April 2003, and the accompanying 
letter included the following:

You have not filed a Substantive Appeal (VA Form 9) with 
respect to the issue(s) contained in this supplemental 
statement of the case, a response at this time is 
optional.

You have not filed a Substantive Appeal on all issues 
and you should do so at this time.  The form (VA Form 9) 
recently returned to us was not completed or signed.

In response, the veteran again submitted a VA Form 9; this 
time, he indicated that he did not want a Board hearing, but 
he still did not sign the form.  Although it is clear by the 
fact that the veteran mailed the form back that he thought he 
was doing what was asked, the RO never followed up on this 
submission.  Moreover, the instructions contained 
contradictory information, including the information that a 
response was optional.  

Congress has created the veterans' benefits system to be both 
"paternalistic" and "uniquely pro-claimant."  See Jaquay v. 
Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 222 
F.3d 1356 (Fed. Cir. 2000); Hensley v. West, 212 F.3d 1255 
(Fed. Cir. 2000).  VA has a duty to fully and sympathetically 
develop a claimant's claim to its optimum.  Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998).  This duty extends to 
giving a sympathetic reading to all pro se pleadings of 
record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 
2004).  

In light of this pro-claimant climate, it is the Board's 
judgment that the substantive appeal submitted by the veteran 
in May 2003, in response to contradictory information, was 
sufficient to perfect the appeal, although not signed, 
particularly since the RO never informed him of this fact, 
and he had been told a response was optional.  In addition, 
subsequent statements from the veteran have indicated that he 
still claims service connection for the conditions.  
Therefore, the issues are properly before the Board.  

The issues of an increased rating for residuals of a gunshot 
wound to the right leg, Muscle Groups XI and XII, service 
connection for schizophrenia and PTSD, and a TDIU rating are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Shell fragment wounds of the right thigh are manifested 
by a well-healed scar of the anterior thigh, with underlying 
retained metallic fragments, and credible complaints of pain, 
comparable to moderate muscle disability.

2.  Gunshot wound to the left shoulder residuals are 
manifested by retained metallic fragments, an adherent scar, 
and slight loss of motion, without impairment of strength, 
endurance, or coordination in the left shoulder.    

3.  Shell fragment wounds of the left leg and ankle are 
manifested by well-healed scars of the left anterior 
malleolus and tibia, with underlying retained metallic 
fragments, and credible complaints of pain, comparable to 
moderate muscle disability.  

4.  Evidence received since a July 1975 RO decision, which 
denied service connection for schizophrenia, includes 
evidence which relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant, 
and raises a reasonable possibility of substantiating the 
claim.  

5.  Evidence received since a November 1988 RO decision, 
which denied service connection for PTSD, includes evidence 
which relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant, 
and raises a reasonable possibility of substantiating the 
claim.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of shell fragment wounds to the right thigh, Muscle 
Group XIV, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.55, 4.56, 4.73, Diagnostic Code 5314 
(2007).  

2.  The criteria for a rating in excess of 20 percent for 
residuals of gunshot wound to the left shoulder, Muscle Group 
III, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.55, 4.56, 4.73, Diagnostic Code 5303 (2007).  

3.  The criteria for a 10 percent rating residuals of shell 
fragment wounds to the left malleolus and tibia, with 
retained metallic fragments, Muscle Group XII, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.7, 4.55, 4.56, 4.73, Diagnostic Code 5312 (2007).  

4.  New and material evidence has been received to reopen the 
claim for service connection for schizophrenia.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).

5.  New and material evidence has been received to reopen the 
claim for service connection for PTSD.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

In a letter dated in June 2002, prior to the initial 
adjudication of the increased rating claims, the RO advised 
the claimant of the information necessary to substantiate the 
increased rating claims.  See Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  The letter also informed him of his and 
VA's respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Although he was not explicitly told to provide 
any relevant evidence in his possession, he was told to tell 
VA about any other additional medical evidence that he wanted 
VA to obtain, and he was informed of types of secondary 
evidence he could submit.  He was also told that it was still 
his responsibility to support the claim with appropriate 
evidence.  These statements served to convey the information 
that he should provide any relevant information or evidence 
he possessed.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  

Later, in an February 2007 letter, he was again provided 
notice of the evidence necessary to substantiate his claim, 
and of his and VA's respective obligations for obtaining 
specified different types of evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  He was also told to 
provide any relevant evidence or information in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  In addition, he was provided 
with information regarding ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although the 
claims were not subsequently readjudicated by the RO, the 
veteran submitted no additional evidence, information, or 
arguments in response to the notice.  Subsequently, the 
claims were readjudicated in February 2007.  Hence, no 
prejudicial error in the timing defect of the complete notice 
is shown, and the VCAA notice requirements have been 
satisfied.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159.  

With respect to the duty to assist, service medical records 
have been obtained, as have all post-service treatment 
records identified by the veteran.  VA examinations were 
provided in 2003 and 2005.  He has not identified the 
existence of any potentially relevant evidence which is not 
of record.  Thus, the Board also concludes that VA's duty to 
assist has been satisfied.

There is no allegation from the claimant that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of his claim; in fact, he has stated that there 
is no additional evidence, and has requested that his claim 
be decided.  Throughout the appeal, he has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  Therefore, he is not prejudiced by 
the Board considering the merits of the claims in this 
decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  Muscle injuries

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

Generally, injuries affecting gunshot and shell fragment 
wounds are evaluated as muscle injuries, under 38 C.F.R. § 
4.73.  Diagnostic Codes 5301-5323 explain the function and 
location of 23 muscle groups for which rating criteria are 
provided.  Ratings are assigned under each code based on 
whether the muscle injury is slight, moderate, moderately 
severe, or severe.  To determine the severity of the injury, 
it is necessary to look at the type of injury, history and 
complaint, and objective findings.  38 C.F.R. § 4.56(d).  
Additionally, the cardinal signs and symptoms of muscle 
disability for VA purposes are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement. 3 8 C.F.R. § 
4.56(c).  

Muscle injuries are classified into four general categories; 
slight, moderate, moderately severe, and severe.  The factors 
considered in evaluating the severity of a muscle injury are 
the velocity, trajectory and size of the missile which 
inflicted the wounds; the extent of the initial injury and 
duration of the hospitalization; the therapeutic measures 
required to treat the disability; and the current objective 
findings, such as evidence of damage to muscles, nerves and 
bones which results in pain, weakness, limited or excessive 
motion, shortening of extremities, scarring or loss of 
sensation.  38 C.F.R. § 4.56.  

 "Slight" disability of muscles results from a simple wound 
of muscle without debridement or infection.  There is service 
department record of superficial wound with brief treatment 
and return to duty, and of healing with good functional 
results.  There are no cardinal signs or symptoms of muscle 
disability, minimal scar, and no evidence of fascial defect, 
atrophy, or impaired tonus.  There is no impairment of 
function or metallic fragments retained in muscle tissue.  
38 C.F.R. § 4.56(d)(1).

"Moderate" disability of the muscles is shown by through 
and through or deep penetrating wounds of short track by a 
single bullet, small shell, or shrapnel fragment, without the 
explosive effect of a high velocity missile, and with 
residuals of debridement or prolonged infection.  The history 
of a moderate muscle disability includes service department 
records of in-service treatment for the wound and a record of 
consistent complaint of one or more of the cardinal signs and 
symptoms of muscle disability, particularly a lowered 
threshold of fatigue after use which affects the particular 
functions controlled by the injured muscles.  Objective 
findings include small or linear entrance and (if present) 
exit scars which indicate a short track of the missile 
through muscle tissue, some loss of deep fascia or muscle 
substance, impairment of muscle tonus and loss of power, or a 
lowered threshold of fatigue when compared to the sound side. 
38 C.F.R. § 4.56(d)(2).

A "moderately severe" disability of the muscles is shown by 
a through and through or deep penetrating wound, by a small 
high velocity missile or a large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  History and complaints of this 
injury include a record of hospitalization for a prolonged 
period for treatment of a wound, a record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of an inability to keep 
up with work requirements.  Objective findings of a 
moderately severe muscle wound are entrance and (if present) 
exit scars indicating the track of the missile through 
important muscle groups; indications on palpation of moderate 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side; and tests 
of strength and endurance compared with the sound side 
demonstrating positive evidence of impairment. 38 C.F.R. § 
4.56(d)(3).

"Severe" disability consists of through and through or deep 
penetrating wound due to high-velocity missile, or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring. Furthermore, objective 
findings of a severe disability include the following: 
ragged, depressed, and adherent scars that indicate wide 
damage to the muscle groups in the missile track; palpation 
shows loss of deep fascia or muscle substance, or soft flabby 
muscles in the wound area; muscles swell and harden 
abnormally in contraction; and tests of strength, endurance, 
or coordinated movements in comparison to the corresponding 
muscles of the uninjured side indicate severe impairment of 
function. 38 C.F.R. § 4.56.

If present, the following are also signs of severe muscle 
disability: (1) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (2) adhesion of a scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where the bone is normally protected by 
muscle; (3) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (4) visible or 
measurable atrophy; (5) adaptive contraction of an opposing 
group of muscles; (6) atrophy of muscle groups not in the 
tract of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (7) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56.

A.  Right thigh (erroneously identified by the RO in October 
2003 rating decision and subsequently as the left thigh)

Service medical records show that in December 1967, the 
veteran was hit by a mine when on a land-clearing mission, 
sustaining mine fragment wounds to the left arm and both 
legs.  He underwent debridement of the wounds, and, several 
days later, delayed primary closure.  After five weeks of 
hospitalization and convalescence, he was returned to full 
duty in January 1968.

On VA examination in March 1976, there was a shrapnel wound 
in about the mid-portion of the mid-anterior surface of the 
right thigh that measured 2 inches in length, and was 
superficial.  The pertinent diagnosis was shrapnel wound, 
superficial, with retained metallic bodies.  Although the 
April 1976 rating decision identified the disability as 
"residuals of SFW, with retained foreign body, MG XIV," the 
narrative portion of the rating decision clearly identified 
the right thigh.  Thus, it is clear that the original grant 
of service connection involved the right thigh, and not the 
left thigh.  Moreover, X-rays in March 2005 disclosed 
metallic debris within the soft tissues of the distal right 
anterior thigh.  Finally, in several statements from the 
veteran during the course of the appeal, he has attempted to 
point out that this injury involved the right thigh, not the 
left thigh.  Hence, as the original VA examination, original 
rating decision granting service connection, the current 
retained metal fragments, and the veteran's statements all 
demonstrate that the service-connected SFW involving Muscle 
Group XIV pertain to the right thigh, the Board adopts that 
position, and, hence, this decision addresses the issue of an 
increased rating for SFW residuals involving the right thigh.  

On the VA examination in April 2003 and March 2005, there was 
a small 1 cm superficial scar on the anterior thigh with no 
underlying defect.  However, the veteran complained of 
occasional pain and throbbing in this area at times, although 
he had full strength, with no weakness or other problems.  X-
rays in March 2005 disclosed metallic debris within the soft 
tissues of the distal right anterior thigh.  

Muscles in group XIV, the anterior thigh group, perform the 
function of extension of the knee, simultaneous flexion of 
the hip and knee, and assist in the postural support of the 
body and synchronizing hip and knee.  Severe injury warrants 
a 40 percent rating; moderately severe, a 30 percent rating; 
moderate disability merits a 10 percent rating; and slight 
disability is noncompensable.  38 C.F.R. Part 4, Code 5314. 

The evidence shows that the right thigh SFW residuals are 
best characterized as reflecting moderate muscle disability, 
contemplated by the 10 percent rating currently in effect.  
In this regard, although the veteran has retained metallic 
fragments, and complains of occasional pain, there is no 
objective evidence of impaired strength or endurance, or of 
the cardinal signs of muscle damage.  There is no loss of 
deep fascia or muscle substance.  In sum, the only positive 
findings are a small, asymptomatic scar, and retained 
fragments.  In view of these findings, the preponderance of 
the evidence is against the claim for a higher rating, the 
benefit-of-the-doubt does not apply, and the claim must be 
denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

B.  Left shoulder

Muscle Group III includes the intrinsic muscles of shoulder 
girdle: (1) Pectoralis major I (clavicular); and (2) deltoid. 
These muscles function to elevate and abduct the arm to the 
level of the shoulder, and act with 1 and 2 of Group II in 
forward and backward swing of arm.  38 C.F.R. § 4.73, 
Diagnostic Code 5303.  The 1976 examination disclosed that 
the veteran is left hand dominant.  For injury to Muscle 
Group III on the dominant side, a slight injury is rated as 
noncompensable, a moderate injury is rated as 20 percent 
disabling, a moderately severe injury is rated as 30 percent 
disabling, and a severe injury is rated as 40 percent 
disabling. 38 C.F.R. § 4.73, Diagnostic.

Service medical records show that in December 1967, the 
veteran was hit by a mine when on a land-clearing mission, 
sustaining mine fragment wounds to the left arm and both 
legs.  He underwent debridement of the wounds, and, several 
days later, delayed primary closure.  After five weeks of 
hospitalization and convalescence, he was returned to full 
duty in January 1968.

On VA examination of the left shoulder in March 1976, the 
veteran said he was left-hand dominant.  There was a large 
transverse incision at the upper portion of the left deltoid 
measuring at least 5 inches.  When the arm was elevated there 
was marked pull on the scar as far as the underlying 
musculature was concerned and there was some loss of deltoid 
muscle.  There was some fixation of the scar.  He could not 
abduct the arm more than 160 degrees and he could not flex 
forward beyond 150 degrees.  He had no trouble with rotation 
at the shoulder joint, or with motion of he forearm and 
wrist.  There was normal radial pulse, and no crepitus.  He 
showed some loss of function in MG III.  

On a VA examination in April 2003, the veteran reported a 
separate shrapnel injury to the left shoulder, which resulted 
in a significant deformity of the anterior shoulder and 
decreased range of motion upon manipulation.  Examination of 
the left shoulder disclosed an 8-cm scar along the left 
shoulder with obvious bony and muscle depression defect.  
Forward flexion was to 130 degrees, abduction to 120 degrees, 
and internal and external rotation to 90 degrees.  Sensation 
to light touch was intact, and grip strength was 5/5.  

On the VA examination in March 2005, the veteran complained 
that he occasionally had an ache in the left shoulder 
whenever he was very active.  On examination, there was an 
elliptical scar about 7 cm long just over the edge of the 
left acromion that was adherent to the underlying tissue.  
The examiner noted that he actually had great function of the 
shoulder, with forward flexion and abduction to 150 degrees, 
and internal and external rotation to 90 degrees.  He had 
full strength in the rotator cuff, deltoid, biceps, and 
triceps.  He had full sensation in the left upper extremity.  
The examiner concluded that he had o limitation in activity 
secondary to weakness, fatigability, or lack of endurance, 
but just occasional aching pain.  X-rays disclosed metallic 
fragments in the soft tissues, with no bony abnormities.  

Currently, the veteran is in receipt of a 20 percent rating 
for his left shoulder gunshot wound residuals, reflective of 
moderate muscle disability in the dominant upper extremity.  
Although the veteran has an adherent scar, there is no 
indication of wide damage to the muscle groups in the missile 
track, or loss of deep fascia or muscle substance.  
Significantly, there is no evidence of impairment of strength 
or endurance in the left shoulder.  He also has retained 
metallic fragments, but none of the cardinal signs of muscle 
disability.  There is no evidence that the original injury 
required prolonged treatment.  Thus, as a whole, the symptoms 
of the veteran's left shoulder gunshot wound residuals more 
closely approximate the moderate disability contemplated by 
the currently assigned 20 percent rating.  In this regard, 
although he has an adherent scar, retained fragments, and 
slight limitation of motion, there is no resulting muscle 
impairment.  Accordingly, the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt does not 
apply, and the claim must be denied.  38 U.S.C. § 5107(b); 
see Ortiz, supra; Gilbert, supra.  

C.  Left leg

Service medical records show that in December 1967, the 
veteran was hit by a mine when on a land-clearing mission, 
sustaining mine fragment wounds to the left arm and both 
legs.  He underwent debridement of the wounds, and, several 
days later, delayed primary closure.  After five weeks of 
hospitalization and convalescence, he was returned to full 
duty in January 1968.

On the VA examination in March 1976, there was a 1-1/4 inch 
transverse scar over the left lateral malleolus that was not 
attached.  There was another 1-1/4 inch scar in the medial 
aspect of the middle portion of the left leg, which also was 
superficial with no underlying musculature involved.  The 
vessels in the left ankle and foot were normal.  The 
pertinent diagnosis was shrapnel wounds, superficial, with 
retained metallic bodies.

On a examination in April 2003, there was a left ankle scar, 
which was linear, 3 cm in length, and without surrounding 
erythema or tenderness to palpation.  On the VA examination 
in March 2005, the veteran had a small superficial scar over 
the anterior aspect of the left ankle, with no tenderness or 
adherence, and another in the anterior tibial area.  He had 
full range of motion of the left ankle with 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  X-rays 
disclosed a piece of shrapnel at the left ankle and a small 
piece of shrapnel within the soft tissues overlying the left 
distal fibula.  No bony abnormality was shown.

The veteran's left ankle and leg shell fragment wounds have 
been evaluated under Diagnostic Code 7805, which provides for 
scars to be rated based on limitation of function of the 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2007).  However, the assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as the veteran's relevant medical history, his 
current diagnosis, and demonstrated symptomatology.  The 
Board may change a diagnostic code, if the reason for the 
change is adequately explained.  Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995); Pernorio v. Derwinski, 2 Vet. App. 625, 
629 (1992).  

The veteran's scars are asymptomatic, and cause no functional 
impairment.  However, he also has retained metallic 
fragments, from the shell fragment wounds, and, therefore, 
the Board is of the opinion that the disability should be 
evaluated as a muscle injury.  Because Muscle Group XII 
affects the anterior muscles of the leg, and the scars are 
shown to be on the anterior ankle and tibia, Diagnostic Code 
5312 is the most closely related diagnostic code.  See 38 
C.F.R. §§ 4.20, 4.73, Code 5312.

Muscle Group XII affects dorsiflexion, extension of the toes, 
stabilization of the arch and involves the anterior muscles 
of the leg.  38 C.F.R. § 4.73, Code 5312.  Under this code, a 
slight injury is rated as noncompensable, a moderate injury 
is rated as 10 percent disabling, a moderately severe injury 
is rated as 20 percent disabling and a severe injury is rated 
as 30 percent disabling.  Id.  

In view of the retained fragments, and the veteran's 
complaints of pain, the evidence more closely approximates 
the criteria for a 10 percent rating.  In this regard, 
although the veteran does not have any of the symptoms of 
current disability indicated for moderate disability, the 
criteria for slight disability specifically note that there 
are no metallic fragments retained in muscle tissue.  
38 C.F.R. § 4.56.  The veteran has retained metallic 
fragments in the left ankle and shin areas, which, when 
considered together with the veteran's credible complaints of 
pain, present a question of which of two evaluations to 
apply.  The Board finds the evidence evenly balanced as to 
whether a 10 percent rating is warranted.  With the 
application of the benefit-of-the-doubt rule, a 10 percent 
rating must be assigned.  38 U.S.C. § 5107(b); 38 C.F.R. § 
4.7; see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, a 10 
percent rating for scars of the left anterior malleolus and 
tibia, with underlying retained metallic fragments, is 
granted.  

III.  New and Material Evidence

To the extent required for a decision as to whether the 
claims are reopened, the Board finds that the notice and duty 
to assist provisions of the law have been met.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007).   

Service connection for schizophrenia was previously denied by 
the RO in a July 1975 rating decision.  Service connection 
for PTSD was previously denied by the RO in a November 1988 
rating decision.  The veteran did not appeal, and those 
decisions are final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.104 (2007).  However, if new and material 
evidence is received with respect to a claim which has been 
disallowed, the claim will be reopened, and if so reopened, 
the claim will be reviewed on a de novo basis.  38 U.S.C.A. § 
5108; Evans v. Brown, 9 Vet.App. 27 (1996); Manio v. 
Derwinski, 1 Vet.App. 140 (1991). 

The appellant's request to reopen his claims was received in 
March 2002.  Under the applicable law, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007). 

Evidence of record at the time of the July 1975 denial of 
service connection for schizophrenia included service medical 
records, which did not show any psychiatric abnormalities in 
service, and records of the veteran's hospitalization in a 
state facility, followed by a VA facility, from January to 
May 1975 for schizophrenia, catatonic type.  The RO found 
that the condition as not shown within a year of service, and 
concluded that "[a]lthough the veteran has some disability 
it is anticipated that he will improve and his condition is 
not considered to be permanent."  Now, however, over 30 
years later, the medical evidence shows that the veteran has 
suffered from schizophrenia since that time.  He is still 
taking the same medication-Stelazine, a powerful neuroleptic 
medication-that was started during the VA hospitalization in 
1975.  Moreover, although the schizophrenia has been 
determined in recent years to be in remission or of a 
residual type, it is noteworthy that in June 2005, the 
veteran's wife called VA, concerned because since a reduction 
in his medication dosage, he had become increasingly 
paranoid, and his medication was increased again as a result.  
Thus, the evidence relates to an unestablished fact necessary 
to substantiate the claim, specifically, presence of a 
chronic disability.    

In addition, evidence received since that decision includes a 
March 1976 statement from the veteran that he had a bad 
nervous condition ever since his return from Vietnam; he 
indicated that it had been worse when he was hospitalized, 
but it had not begun then.  His mother, with whom he lived at 
the time, also wrote, in November 1975, regarding her 
observations of the veteran's changed mental condition since 
his return from Vietnam.  The veteran and his mother are 
competent to give evidence about what their experiences or 
observations of symptoms.  See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  Thus, the new evidence also includes 
competent lay observations as to continuity from service.  
When considered together with the evidence previously of 
record, showing that, within two years of his discharge from 
service, the veteran had a psychotic disorder severe enough 
to require hospitalization for more than three months, the 
new evidence raises a reasonable possibility of 
substantiating the claim.  In this regard, presumptive 
periods are not intended to limit service connection to 
diseases so diagnosed when the evidence warrants direct 
service connection.  38 C.F.R. § 3.303(d) (2007).  
Accordingly, the claim is reopened with the submission of new 
and material evidence.   

As to PTSD, the claim was denied in November 1988, on the 
basis that although the veteran, who sustained gunshot wounds 
during his first tour of duty in Vietnam, and sustained 
fragment wounds from a land mine during his second tour, and 
who was awarded the Purple Heart Medal with Oak Leaf Cluster, 
the Combat Infantryman Badge, and the Bronze Star Medal, did 
not have a diagnosis of PTSD.  Evidence received since then 
includes VA outpatient treatment records which show a 
diagnosis of PTSD noted by his psychiatrist in June 2006.  
This new evidence relating to an unestablished fact raises a 
reasonable possibility of substantiating the claim, and, 
hence, the claim is reopened by the submission of new and 
material evidence.     


ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of a shell fragment wound to the right thigh, with retained 
foreign body, Muscle Group XIV, is denied.

Entitlement to a rating in excess of 10 percent for residuals 
of a gunshot wound to the left shoulder, Muscle Group III, is 
denied.

Entitlement to a 10 percent rating for residuals of shell 
fragment wounds to the left ankle and lower leg, with 
retained foreign bodies, Muscle Group XII, is granted.

New and material evidence to reopen the claim for service 
connection for schizophrenia has been received; to that 
extent only, the appeal as to that issue is granted.

New and material evidence to reopen the claim for service 
connection for PTSD has been received; to that extent only, 
the appeal as to that issue is granted.


REMAND

As to the remaining issues, further notification and 
assistance is required to satisfy the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  

With respect to the veteran's residuals of a gunshot wound to 
the right lower leg, the service medical records pertaining 
to the original injury show that the gunshot wound severed 
the anterior tibial artery.  Hospital records also show he 
developed a deep thrombophlebitis of the right leg with 
marked swelling.  Currently, the veteran is in receipt of a 
30 percent rating for residuals of a gunshot wound, which is 
the maximum rating provided for Muscle Group XI or XII.  
However, the most recent VA examination, in March 2005, 
disclosed stasis changes in the right foot, as well as dry 
skin and hair changes.  In view of the severed artery and 
thrombophlebitis in service, and the current stasis changes, 
consideration must be given as to whether the current 
symptoms are part of the gunshot wound residuals, and, if so, 
whether the veteran's disability is more accurately rated, or 
should be awarded a separate rating, under diagnostic code 
7121, pertaining to post-phlebitic syndrome.  In making such 
a determination, consideration must also be given to 
38 C.F.R. § 3.951, pertaining to the protection of disability 
ratings (i.e., the 30 percent rating is protected, so the 
overall rating for the condition cannot be less than 30 
percent) and, if applicable, the amputation rule, set forth 
in 38 C.F.R. § 4.68.  Because of all of these factors, the 
issue of whether the veteran has residuals of the 
thrombophlebitis shown in service is inextricably intertwined 
with the issue of an increased rating for residuals of a 
gunshot wound to the right leg, Muscle Groups XI and XII.  To 
facilitate such an evaluation, the veteran must be afforded 
an examination.  

Because the claims for service connection for schizophrenia 
and PTSD have been reopened with the submission of new and 
material evidence, VA must review the claims in light of all 
the evidence, new and old.  38 C.F.R. § 3.156.  Before that, 
however, he must be given all notification under 38 U.S.C.A. 
§§ 5102, 5103, and 5103A for the reopened claim.  See also 38 
C.F.R. § 3.159.  In addition, he must be provided a VA 
psychiatric examination, which includes a claims file review 
by the examiner.  See Locklear v. Nicholson, 20 Vet. App. 410 
(2006); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
Charles v. Principi, 16 Vet.App. 370, 374-75 (2002); 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Finally, a current assessment of the effect of the service-
connected conditions on employability should be provided by 
VA.  Because service connection for schizophrenia and PTSD is 
part of the appeal, the examination must evaluate whether 
disabilities that are currently service-connected preclude 
employment, as well as whether claimed psychiatric 
disabilities, together with the service-connected 
disabilities, preclude substantially gainful employment.   

Accordingly, the case is REMANDED for the following action:

1.  Undertake all notification and 
development actions required by law for 
the reopened claims for service connection 
for schizophrenia and PTSD.  See 38 
U.S.C.A. §§ 5102, 5103, and 5103A; 38 
C.F.R. § 3.159.  Specifically, the veteran 
should be notified of the evidence and 
information necessary to substantiate his 
reopened claims.  Such notice should 
inform him of the respective obligations 
that he and VA bear in the production or 
obtaining that evidence or information.  
The notice should also specifically 
request that he provide VA with any 
evidence in his possession that pertains 
to the claims, provide information 
regarding assigned ratings and effective 
dates.

2.  Schedule the veteran for a VA 
examination to determine the extent of 
disability associated with the service-
connected gunshot wound residuals of the 
right leg, to specifically include 
residuals of the severed posterior tibial 
artery and deep thrombophlebitis.  The 
claims folder, and a copy of this REMAND, 
must be made available to the examiner for 
review prior to the examination.  All 
necessary tests and studies should be 
accomplished, and clinical findings should 
be reported in detail.  The examiner 
should review the service medical records 
as to the initial injury, and evaluate the 
current residuals of the November 1966 
gunshot wound to the right lower leg.  The 
examination should include the following:  

*  The manifestations of any muscle injury 
resulting from the November 1966 gunshot 
wound to the right lower leg, to include a 
description of the scar, i.e., whether it 
is ragged, depressed, or adherent; any 
damage to the affected muscle groups, such 
as loss of deep fascia or muscle 
substance; and an evaluation of the 
current functioning of the muscles of the 
right lower leg, to include the presence 
(and severity) or absence of the cardinal 
signs and symptoms of muscle disability 
(loss of power, weakness, lowered 
threshold of fatigue, fatigue pain, 
impairment of coordination, and 
uncertainty of movement), and endurance 
and strength.  

*  The manifestations and severity of any 
post-phlebitic symptoms, such as edema, 
stasis changes, eczema, and/or ulceration, 
due to the severed tibial artery and 
thrombophlebitis in service.  If there are 
no such residuals, the examiner must so 
state, and reconcile the findings with the 
venous stasis changes shown in March 2005.  

*  The manifestations and severity of any 
neurological manifestations involving the 
right foot.  

All examination findings, along with a 
rationale for each opinion expressed and 
conclusion reached, should be set forth in 
detail.  

3.  Schedule the veteran for a VA 
examination by a psychiatrist to determine 
(a) the current diagnosis(es) of any 
psychiatric disorders currently present; 
(b) whether schizophrenia, initially 
diagnosed in January 1975, had its onset 
during service, or within one year 
thereafter; and (3) whether the veteran 
currently has PTSD, related to his in-
service stressors, which include a gunshot 
wound sustained in 1966, and multiple 
fragment wounds sustained in 1967 when he 
stepped on a land mine.  The entire claims 
folder and a copy of this REMAND must be 
made available to the physician.  The 
complete rationale for all opinions 
expressed should be provided.

In would be helpful if the physician would 
use the following language in his or her 
opinion, as may be appropriate:  "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is less 
than 50% likelihood).  The term "at least 
as likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.  

4.  Schedule the veteran for a VA 
examination to determine whether the 
veteran's service-connected disabilities, 
alone, render him unable to engage in 
substantially gainful employment.  The 
examination should focus on the 
occupational impairment imposed by the 
veteran's service-connected gunshot and 
shell fragment wounds residuals.  In 
addition, the examination should address 
whether these service-connected 
disabilities, considered together with the 
psychiatric disabilities of schizophrenia 
and/or PTSD, render the veteran 
unemployable.  Because service connection 
for the psychiatric disabilities is in 
appeal, and hence has not been finally 
decided yet, the opinion must consider 
whether the veteran is unemployable both 
with and without consideration of the 
claimed psychiatric disabilities.  

5.  After assuring compliance with the 
above development, as well as with any 
other notice and development action 
required by law, the RO should review the 
claims on appeal.  The reopened claims for 
service connection for schizophrenia and 
PTSD must be reviewed on a de novo basis.  
The adjudication of the claim for an 
increased rating for residuals of a 
gunshot wound to the right lower leg, must 
include whether the veteran's disability 
is more accurately rated, or should be 
awarded a separate rating, under 
diagnostic code 7121, pertaining to post-
phlebitic syndrome.  In making such a 
determination, consideration must also be 
given to 38 C.F.R. § 3.951, providing to 
the protection of disability ratings 
(i.e., the 30 percent rating is protected, 
so the overall rating for the condition 
cannot be less than 30 percent) and, if 
applicable, the amputation rule, set forth 
in 38 C.F.R. § 4.68.  If any claim is 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case, and given an 
opportunity to respond, before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


